Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted July 21, 2021 is acknowledged. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 156, 158-163 are rejected under 35 U.S.C. 103 as being unpatentable over Borghetti et al. (Virological control and metabolic improvement in HIV-infected virologically suppressed patients switching to lamivudine/dolutegravir dual therapy,” J Antimicrob Chemother  2016 Doi: 10.1093/jac/dkw147, pp 2359-2361, 4 May 2016) in view of applicants’ admission in paragraph  [0005] of the specification, Ray et al. (“Tenofovir alafenamide: A novel prodrug of tenofovir for the treatment of human immunodeficiency virus,” Antiviral Research 2016, Vol. 125, pp 63-70.) and Girouard et al. (“The cost-effectiveness and budget impact of 2-drug dolutegravir-lamivudine regimens for the treatment of HIV infection in the United States.” Clinical Infectious Diseases, 2016, Vol. 62, No. 6, pp 784-791).
Borghetti et al. evaluated the efficacy of virologically suppressed patients. Patients on stable cART, with HIV-RNA<50 copies/mL switched to lamivudine/dolutegravir for various reasons, such as pill burden, toxicities, e.g., dyslipidaemia, renal toxicity. The dual therapy 
Borghetti et al. do not teach expressly to switch a cART of TAF (tenofovir alafenamide) based regimen to DTG/3TC, nor the particular dosage forms, such as tablet.
However, Ray et al. reveals that tenofovir alafenamide, as a novel prodrug of tenofovir for treatment of HIV, has many advantages over widely used tenofovir prodrug, tenofovir disoproxil fumarate (TDF), such as reduced toxicity associated with bone and kidney. Particularly, TAF based cART regimen has less negative effect on bone and kidney function. See, particularly, the abstract, page 67, the right column. However, TAF based regimen lead to increase in low-density lipo-protein (LDL), high-density lipoprotein and triglyceride. See, page 67, the right column, the last paragraph bridging to page 68. 
Applicants admitted that “While ART has led to substantial increases in life expectancy and quality of life for HIV-infected persons, HIV infection requires lifelong treatment. This means that as HIV-infected individuals achieve life expectancies near those or persons without HIV. HIV-infected individuals are likewise starting to receive treatment for non-HIV, common conditions such as diabetes, cardiovascular disease, arthritis, osteoporosis, or other age-associated conditions and diseases. (Zhou et al. Total Daily Pill Burden in HIV-Infected Patients in the Southern United States, 2014 AIDS PATIENT CARE and STDs 28(6): 311-317.) This increased drug burden (of HIV patients also now taking medications for HIV-unrelated 
Girouard et al. teach that: Should DTG + 3TC demonstrate high rates of virologic suppression, this regimen will be cost-effective and would save >$500 million in ART costs in the United States over 5 years. See, particularly, page 784.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to switch a cART regimen with 3 or more drugs to dual  regimen of DTG/3TC in virologically suppressed patients. on stable cART, with HIV-RNA<50 copies/mL if there are issues of pill burden, toxicities, other concern of multiple drugs complexity and complication, and/or the combination thereof for the patients. 
A person of ordinary skill in the art would have been motivated to switch a cART regimen with 3 or more drugs to dual regimen of DTG/3TC in virologically suppressed patients. on stable cART, with HIV-RNA<50 copies/mL if there are issues of  pill burden, toxicities, other concern of multiple drugs complexity and complication, and/or the combination thereof for the patients because DTG/3TC regimen has been known to be effective in maintaining the virological efficacy in such patients and is expected to reduce pill burden and side effects . Switching from the particular TAF based cART regimen to DTG/3TC would have been obvious if TAF based cART raises concern of pill burden and/or side effect. Further, make the combined 
Response to the Arguments
Applicants’ amendments and remarks submitted July 21, 2021 have been fully considered. The amendments are sufficient to overcome the rejections under 35 U.S.C. 102(a)(1) as set forth in prior office action as the amendments incorporate the limitation of claim 157, which was not rejected under 35 U.S.C. 102(a)(1). However, the amendments and remarks are not persuasive as to the rejection under 35 U.S.C. 103 as set forth above.
Applicants contend that there is no teaching or suggestion (from the cited prior art) to employ a TAF based (TAF3D+) regimen, and doing so would be applying hindsight. The arguments are not probative.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art as a whole  teach that it has been known in the art for employment of TAF3D+ as TAF provides a better pharmaceutical profile as compared to other tenofovir derivatives. However, it also has been known in the art that TAF may lead some serial side effect, such as lipid metabolites disorders. It have also been known that two drugs unit of DTG and 3TC is a suitable drug regimen for those treatment experienced HIV patients who may . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In instant case, as discussed above, the prior art provide sufficient guidance and direction to reach the claimed limitation as TAF 3D+ regimen has been known in the art for treatment of HIV infection, but also known for its potential side effects. One of ordinary skill in the art would have been motivated to switch from TAD3D+ regimen to the two drug regimen when the viral level is sufficiently reduced and the side effect become an issue of concern.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627